Appellant was convicted in the County Court of Tarrant County, of the offense of simple assault, and his punishment fixed at a fine of five dollars.
Appellant's motion for a new trial complains that the verdict was contrary to the law and the evidence; and also of the fact that the *Page 157 
prosecuting attorney was permitted to comment in his argument, upon the fact that the State could not attack the reputation of the appellant, under the law, until he put same in issue. This Court held in Patterson v. State, 87 Tex.Crim. Rep., 221 S.W. Rep., 597, that the argument of the prosecuting attorney, with reference to his failure to attack the defendant's reputation because the same was not permitted by law, was not ground for reversal.
We are unable to say from this record that there is no evidence upon which the jury might have predicated their verdict. The evidence for the State and for the accused is conflicting, but the jury have resolved this conflict of evidence against the appellant, and we are not disposed to disturb their finding.
The judgment of the trial court is affirmed.
Affirmed.